DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chyan et al. (“Chyan”) (U.S. Patent Application Publication Number 2014/0304458).
Regarding Claims 1, 8, and 14, Chyan discloses a method for executing host input-output (IO) commands, performed by a processing unit of a device side (Figure 1, item 120), comprising: 
in response to different types of host IO commands, using a plurality of stages of a generic framework (Figure 2, items 210, 220, 230, and 240) to drive a frontend interface (Figure 1, see connection between items 110 and 120) to interact with a host side (Figure 1, item 110) for transmitting user data read from a storage unit (Figure 1, item 130, paragraph 0018) to the host side, and receiving user data to be programmed into the storage unit from the host side (paragraphs 0025-0026).

Regarding Claims 2, 13, and 15, Chyan discloses wherein the processing unit uses an Embedded Multi-Media Card (eMMC) protocol to communicate with the host side through the frontend interface (paragraph 0018.

Regarding Claims 7 and 12, Chyan discloses wherein the stages comprise a write path and a read path, the write path is used to receive user data that will be programmed into the storage unit from the host side for responding to a host write command, and the read path is used to transmit user data that is read from the storage unit to the host side for responding to a host read command (paragraph 0018).

Regarding Claim 16, Chyan discloses a backend interface, coupled to the processing unit and the storage unit (Figure 1, see connection between items 120 and 130).

Allowable Subject Matter
Claims 3-6, 9-11, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3, the prior art of record does not teach “wherein the host IO commands comprise a simple write command, a simple read command, a package-write command, a package-read command, and a command queue, the simple write command instructs the device side to write user data of one or more logical block addresses (LBAs), the simple read command instructs the device side to read user data of one or more LBAS, the package-write command instructs the device side to write a 
All claims that are not specifically addressed are allowable due to a dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185